Citation Nr: 0818499	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right thumb 
disability.

4.  Entitlement to service connection for a left great toe 
disability.

5.  Entitlement to service connection for a left foot 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a left ankle 
disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a sinus disability.

10.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claims on 
appeal.

The issues of entitlement to service connection for a left 
foot injury, right and left ankle disabilities, a back 
disability, and hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated for a right hand contusion and 
right hand spasm in service; the evidence of record does not 
show that the veteran currently has any hand disability or 
any residuals of his in service hand complaints.

2.  The veteran was treated for right wrist pain in service; 
the evidence of record does not show that the veteran 
currently has any right wrist disability or any residuals of 
his in service wrist complaints.

3.  The veteran was treated for a right thumb strain in 
service; the evidence of record does not show that the 
veteran currently has any right thumb disability or any 
residuals of his in service right thumb complaints.

4.  The veteran was treated for a left great toe injury in 
service; the evidence of record does not show that the 
veteran currently has any right wrist disability or any 
residuals of his in service left great toe complaints.

5.  The veteran was treated once in service for a sinus 
blockage; the evidence of record does not show that the 
veteran currently has any sinus disability or any residuals 
of his in service sinus complaint.


CONCLUSION OF LAW

1.  A right hand disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2.  A right wrist disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

3.  A right thumb disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

4.  A left great toe disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

5.  A sinus disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b) (1).

In May 2003 and July 2003, prior to the initial adjudication 
of these claims, as well as a letter dated January 2005, the 
agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied, as to those claims now being 
finally decided on appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, such as arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

An October 28, 1968, report of service medical treatment 
noted that the veteran complained of a swollen hand for one 
day, which he had injured on a combat course.  X-rays of the 
right wrist and hand taken at that time were within normal 
limits, and the veteran was diagnosed with a contusion of the 
right hand.

A December 12, 1968, report of service medical treatment 
noted that the veteran complained of pain in the left foot.  
X-rays of the left foot at that time were negative.

An April 14, 1970, report of service treatment indicated that 
the veteran complained of pain and slight swelling of the 
right ankle, which he twisted playing football.  X-rays of 
the right ankle showed no fracture.  The veteran was 
prescribed an ace wrap and crutches, and no extended use of 
the right leg.

The veteran was seen again on June 16, 1970, with complaints 
of a twisted right ankle.  X-rays were again negative for any 
fracture.  The veteran was prescribed crutches, ice, and 
elevation for treatment.

On June 17, 1970, the veteran was seen with left ankle 
swelling.  X-rays were negative, and the veteran was 
diagnosed with a severe sprain; the ankle was casted at that 
time.

A January 23, 1970, report of service medical treatment 
indicated that the veteran was seen with complaints of 
resolving pain on the right lower thoracic area.

On July 14, 1970, the veteran was seen with a right ankle 
swollen on the lateral prominence; he was diagnosed with a 
twisted ankle.

On February 11, 1971, the veteran was seen with complaints of 
sinus blockage and stopped up ears.

On February 14, 1971, the veteran was again seen with 
complaints of a twisted right ankle.  X-rays were negative.

A September 23, 1971, report of reenlistment examination 
noted no medical problems, and found the veteran's feet, 
lower extremities, and spine to be normal.

On December 12 and 13, 1971, the veteran was seen with 
several complaints, including bronchial wheezing and an 
apparent spasm of the right hand.  The veteran was diagnosed 
with an allergic reaction to lobster.

Service medical records dated February 14, 1972, indicate 
that the veteran stepped in a hole while running and sprained 
his right ankle, and incurred some mid calf muscle pain.  
Although the veteran's X-ray was essentially normal, due to 
the severity of the sprain, the veteran's ankle was casted at 
that time.

A November 9, 1973, report of treatment indicated that the 
veteran injured his left great toe that morning while coming 
down some stairs.

On July 1, 1974, the veteran was seen with a left foot injury 
which occurred while playing softball.  The veteran was 
tender in the left big toe and heel area.  His range of 
motion was limited.  X-rays were negative at that time.

A September 9, 1974, treatment record indicated that the 
veteran reported a right thumb injury.  Examination showed no 
swelling, discoloration, or deformity.  The veteran was felt 
to have a thumb sprain, and ice was applied.  The veteran was 
seen again on September 18, 1974, for apparent right thumb 
swelling.  No fracture was visibile on X-ray.

An October 16, 1975, report of service medical treatment 
indicated that the veteran reported pain in the mid back for 
the past few weeks.  The veteran denied a history of trauma.  
Upon examination, he was noted to have a small pear shaped 
reddish area in the middle of the back, and was diagnosed 
with possible trauma.  Heat was applied, and he was advised 
to return to the clinic if he did not improve.

An October 25, 1977, report of examination for discharge and 
immediate reenlistment indicated that the veteran was on a 
permanent "no running" chit due to his chondromalacia 
patella; however, there were no other orthopedic problems 
noted, and the veteran's upper extremities, lower 
extremities, spine, and hearing were found to be within 
normal limits.

An April 18, 1978, report of discharge noted the veteran to 
have defects of gross exogenous obesity, mild hypertension, 
and defective color vision.  Otherwise, the veteran was found 
to be normal, including the veteran's hearing, his upper 
extremities, his lower extremities, and his spine.

Private treatment records show that the veteran was treated 
in February 1999 for a work injury to his left knee.  He 
subsequently underwent several operations due to this injury, 
including a left total knee replacement and subsequent 
revision.  The veteran is currently service connected for a 
left knee disability.

In April 2000, the veteran was seen with complaints of pain 
and swelling in his left foot that started several days 
prior.  The veteran was diagnosed with left foot cellulitis 
and prescribed medication.

Taking into account all relevant evidence, the Board finds 
that service connection is now warranted for a right hand, 
wrist, or thumb disability.  Reviewing the evidence as cited 
above, the veteran was seen once in service with a hand 
contusion, for which X-rays were normal, once for a right 
hand spasm attributed to an allergic reaction, and once for a 
thumb sprain.  No residual disability was shown from any of 
these incidents, and subsequent service examinations showed 
no residuals from any of these incidents.  Furthermore, there 
are no medical records since service showing complaints of, 
or treatment for, any right hand, wrist, or thumb disability.  
Therefore, while the veteran was treated in service for a 
hand contusion, hand spasm, and thumb sprain, he is not shown 
to have any current residuals from these in service 
incidents.  As the veteran has not been shown to have any 
residuals from his in service incidents involving his right 
hand, wrist, and thumb, and with no evidence of any current 
right wrist, right hand, or right thumb disability, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for a right wrist, 
hand, or thumb disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left great toe 
disability.  The veteran's service medical records do show 
that he was seen once in service with tenderness in the left 
big toe after playing softball, and once with complaints of 
injuring his toe when coming down some stairs.  However, the 
veteran was not given a diagnosis of any left big toe 
disability at either time, and subsequent service medical 
examinations showed no residual left great toe disability.  
Further, the veteran's medical records since service do not 
show complaints of, or treatment for, any left great toe 
disability.  As the veteran has not been shown to have any 
residuals from his in service incidents involving his left 
great big toe, and as there is no evidence showing that the 
veteran currently has a left great toe disability, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for a left great toe 
disability. 

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a sinus 
disability.  The evidence does show that the veteran was seen 
once in service with complaints of sinus blockage and stopped 
up ears, and prescribed medication.  However, the veteran was 
never diagnosed in service with a chronic sinus disability.  
Subsequent service medical records do not show any further 
complaints of any sinus condition.  Further, the veteran's 
medical records since service do not show complaints of, or 
treatment for, any sinus disability.  As the veteran has not 
been shown to have any residuals from his one time in service 
complaint of sinus blockage, and as there is no evidence 
showing that the veteran currently has any sinus disability, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for a sinus 
disability. 

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a right thumb 
disability is denied.

Entitlement to service connection for a left great toe 
disability is denied.

Entitlement to service connection for a sinus disability is 
denied.




REMAND

As to the veteran's claim of entitlement to service 
connection for a back disability, the veteran was seen once 
in service with complaints of resolving pain in the right 
lower thoracic area, and once with a complaint of pain in the 
mid back, possibly due to trauma.  Subsequent VA medical 
records showed the veteran's back to be normal; however, a 
December 2004 report of VA outpatient treatment record noted 
that the veteran was having complaints of low back pain 
related to his left knee.  As the veteran's left knee is 
service connected, the Board finds that the veteran should be 
provided with a VA examination to determine whether he 
currently has any back disability that is related to service, 
to include as secondary to any service connected disability.

In regards to the veteran's claims of entitlement to service 
connection for right and left ankle disabilities, the 
evidence does show that the veteran was treated in service 
numerous times for ankle sprains, requiring at times casting 
of both ankles.  While the veteran's current medical 
treatment records do not show any ankle treatment or 
disability, as the veteran had severe ankle sprains in 
service, the Board is of the opinion that the veteran should 
be provided with a VA examination of his ankle in order to 
determine whether he currently has any residual ankle 
disabilities related to service.

As to the veteran's claim of entitlement to service 
connection for a left foot injury, the Board notes that the 
veteran was seen several times in service with complaints of 
left foot pain, and was seen in April 2000 with complaints of 
pain in the left foot, and was diagnosed with cellulitis.  In 
addition, the Board points out again, as above, that the 
veteran was also seen in service for a left ankle sprain.  As 
the veteran had left foot complaints in service, and recently 
had a left foot diagnosis, the Board is of the opinion that 
the veteran should be provided with a VA examination in order 
to determine whether he currently has any left foot 
disability related to service.

As to the veteran's claim of entitlement to service 
connection for hearing loss, the Board notes that the 
veteran's service medical records contain a normal level of 
hearing, and do not show any complaints of, or treatment for, 
any hearing loss.  However, the veteran has recently been 
found to have hearing loss, and a December 2005 letter from a 
private physician appears to indicate that his current 
hearing loss may be related to his in service noise exposure.  
As such, the Board finds that the veteran should be provided 
with a VA examination in order to determine the etiology and 
severity of his current hearing loss.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Have the AMC contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who have treated him for his back, 
ankles, hearing loss, or a left foot 
disability since service.  After 
obtaining any relevant releases, the RO 
should associate all identified records 
with the veteran's claims file.

2. After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
file, the veteran should be provided with 
a VA orthopedic examination for his 
ankles, back, and left foot, and a VA 
audiological examination for his hearing 
loss.  The claims folder must to be made 
available to the examiners in conjunction 
with the examinations.  All indicated 
tests are to be conducted.  As to the 
veteran's ankles, back, and left foot, 
the examiner should indicate what, if 
any, ankle, back, or left foot 
disabilities the veteran currently has.  
If the veteran is diagnosed with any 
ankle, back, or left foot disabilities, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any of those disabilities is 
related to service, to include as 
secondary to his service connected left 
knee disability.  For the veteran's 
hearing loss, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current hearing loss is related to 
service, to include exposure to acoustic 
trauma.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the AMC should re-
adjudicate the claims remaining on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO, however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


